Name: Commission Regulation (EEC) No 921/81 of 3 April 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 4 . 81 Official Journal of the European Communities No L 93/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 921 /81 of 3 April 1981 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14(8) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 14 of Regulation (EEC) No 804/68 provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regu ­ lation (EEC) No 950/68 on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 853/81 (4); Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; whereas these threshold prices were fixed for the 1981 /82 milk year by Council Regulation (EEC) No 852/81 of 1 April 1981 0 ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 7 of that Regulation respectively ; whereas this method consists in adding together the various components defined in those Articles ; Whereas Commission Regulation (EEC) No 1073/68 of 24 July 1968 laying down detailed rules for deter ­ mining free-at-frontier prices and for fixing levies in respect of milk and milk products (6), provides that the component of the levy fixed by means of a coefficient expressing the weight ratio between the milk powder contained in the product and the product itself is , for the products falling within subheading 04.02 Bib) listed in Annex II to Regulation (EEC) No 2915/79 , calculated by multiplying the basic amount by the quantity of milk powder contained in the product ; whereas the same applies to products falling within subheading 04.02 B II b) as regards the component of the levy fixed by means of a coefficient expressing the weight ratio between the milk components contained in the product and the product itself ; Whereas the basic amount must be equal to one hundredth part of the levy set out for each product in the second subparagraph of Article 9(1 ) and the second subparagraph of Article 9 (2) of Regulation (EEC) No 1073/68 ; Whereas, for products of Group No 11 , originating in and coming from third countries, for which it is found on importation into the Community that the ruling price is not less than 201-34 ECU per 100 kilograms for products falling within subheading 04.04 E I b) 2, or not less than 213 43 ECU per 100 kilograms for products falling within subheading 04.04 E I b) 3 , or not less than 195-30 ECU per 100 kilograms for products falling within subheading 04.04 E I b) 4, the levy per 100 kilograms is defined in Article 11 of Regulation (EEC) No 2915/79 ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No L 329 , 24 . 12 . 1979 , p . 1 . (4) OJ No L 90 , 4 . 4 . 1981 . fa OJ No L 90, 4 . 4 . 1981 . (6) OJ No L 180, 26 . 7 . 1968 , p . 25 . No L 93/2 Official Journal of the European Communities 6. 4. 81 Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier or where they do not apply to products of good marketable quality ; whereas the ajustment in respect of an assi ­ milated product the levy on which is equal to the levy on its pilot product must be effected in such a way as to allow, in particular, for differences in composition, maturity, quality and presentation between the assimi ­ lated product and the related pilot product ; whereas adjustments relating to composition must be calcu ­ lated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attri ­ buted in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market to the corresponding characteristics of the assimilated product in question must be taken into account ; Whereas, if no information on prices is available, the free-at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; Whereas, within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79, the levy on 100 kilograms of a product of Group 10 or 11 and falling within subheadings 04.04 E I b) 1 (aa), 04.04 E I b) 1 (bb), 04.04 E I b) 1 (cc) and 04.04 E I b) 5 (aa) shall be equal to 12 09 ECU ; Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal, the levy must be equal to the sum of two components :  one component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question,  an additional component fixed at a level which, the composition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; Whereas Article 14(3) of Regulation (EEC) No 804/68 provides that the levy on products in respect of which the customs duty has been bound within GATT must be limited to the amount resulting from that binding ; Whereas Regulation (EEC) No 1073/68 provides that a free-at-frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing oppor ­ tunities in international trade for the products listed in Article 1 (a) 2 and (b) to (g) of Regulation (EEC) No 804/68 other than assimilated products for which the levy is not equal to the levy on the related pilot products ; whereas, when recording these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third-country products free-at-Community-frontier and prices on third-country markets ; Whereas, however, no account should be taken of information relating to small quantities which are not representative of trade in the products in question and quantities in respect of which price trends in general or other information available to it lead the Commis ­ sion to believe that the price in question is unrepre ­ sentative of the real trend of the market ; Whereas, in exceptional circumstances, a free-at ­ frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin , used as a basis for estab ­ lishing the previous free-at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are available could lead to sudden and considerable changes in the free-at ­ frontier price because they are not sufficiently rep ­ resentative of real market trends ; Whereas, in accordance with Article 19(1 ) of Regula ­ tion (EEC) No 804/68 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff : Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if necessary ; whereas the levy remains valid until another becomes applicable ; Whereas, if the levy system is to operate normally, refunds should be calculated on the following basis : 6 . 4 . 81 Official Journal of the European Communities No L 93/3 HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14(1 ) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto .  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 93/4 6 . 4. 81Official Journal of the European Communities ANNEX to the Commission Regulation of 3 April 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Description Code Import levy 04.01 Milk and cream, fresh, not concentrated or sweetened : A. Of a fat content, by weight, not exceeding 6 % : I. Yoghourt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less 0110 21-88 b) Other 0120 Ã  947 II . Other : a) In immediate packings of a net capacity of two litres or less, and of a fat content, by weight : 1 . Not exceeding 4% 0130 19-47 2. Exceeding 4 % 0140 24-23 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % 0150 18-26 2 . Exceeding 4 % 0160 23-02 B. Other, of a fat content, by weight : I. Exceeding 6 % but not exceeding 21 % 0200 52-05 II . Exceeding 21 % but not exceeding 45 % 0300 11010 III . Exceeding 45 % 0400 170-15 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : I. Whey 0500 16-99 II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 0620 80-50 2 . Exceeding 1 -5 % but not exceeding 27 % 0720 142-01 3 . Exceeding 27 % but not exceeding 29 % 0820 144-43 4 . Exceeding 29 % 0920 157-88 b) Other, of a fat content, by weight : 1 . Not exceeding 1-5% 1020 73-25 2 . Exceeding 1 -5 % but not exceeding 27 % 1120 134-76 3 . Exceeding 27 % but not exceeding 29 % 1220 137-18 4 . Exceeding 29 % 1320 150-63 6 . 4 . 81 Official Journal of the European Communities No L 93/5 CCT heading No Description Code Import levy 04.02 III . Milk and cream, other than in powder or granules : (cont 'd) a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content , by weight, not exceeding 11 % : 1 . Of a fat content, by weight , not exceeding 8-9 % 1420 34-79 2 . Other 1520 46-97 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % 1620 110-10 2 . Exceeding 45 % 1720 170-15 B. Containing added sugar : I. Milk and cream, in powder or granules : a) Special milk for infants ('), in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % (2) 1820 36-27 b) Other : 1 . In immediate packings of a net capacity of 2 5 kg or less and of a fat content, by weight : aa) Not exceeding 1 -5 % (') 2220 0-7325 (") per kg bb) Exceeding 1-5 % but not exceeding 27 % (') 2320 1 -3476 (") per kg cc) Exceeding 27 % (') 2420 1-5063 Ã per kg 2 . Other, of a fat content, by weight : aa ) Not exceeding I-5% (') 2520 0-7325 (- 2) per kg bb) Exceeding 1-5% but not exceeding 27 % ( l) 2620 1-3476 C 2) per kg cc) Exceeding 27 % (') 2720 1 -50 63 C 2) per kg II . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight, not exceeding 9-5 % 2820 52-92 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % (') 2910 1-1010 C 2) per kg 2 . Exceeding 45 % (') 3010 1-7015 C 2) per kg 04.03 Butter : A. Of a fat content, by weight, not exceeding 85 % 3110 200-18 B. Other 3210 244-22 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re , Sbrinz , BergkÃ ¤se , Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered : I. Of a minimum fat content of 45 % by weight , in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others ( 2) : a) Whole cheeses (4) of a free-at-frontier value (') per 100 kg net weight of : 1 . 312-76 ECU or more, but less than 336-94 ECU 3321 18-13 2 . 336-94 ECU or more 3420 191-12 ( ,3) No L 93/6 Official Journal of the European Communities 6 . 4 . 81 CCT heading No Description Code Import levy 04.04 (cont'd) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side , of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value (*) of not less than 336-94 ECU but less than 361 1 2 ECU per 100 kg net weight 3521 18-13 bb) Not less than 1 kg and of a free-at-frontier value (") of not less than 361-12 ECU per 100 kg net weight 3619 191-12 H 2. Other, of a net weight less than 450 g and of a free-at-frontier value 0 of not less than 394-97 ECU per 100 kg net weight 3719 191-12 C 3) II . Other 3800 191-12 B. Glaurus herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs (2) 3900 204-65 C 4) C. Blue-veined cheese, not grated or powdered 4000 189-34 D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain , as an addition, Claurus herb cheese (known as Schabziger), put up for retail sale Ã ), of a free-at ­ frontier value (5) of not less than 218Ã 0 ECU per 100 kg net weight and of a fat content, by weight, in the dry matter, not exceeding 56 % (2) 4120 36-27 II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : 1 . Not exceeding 48 % 4410 173-76 2 . Exceeding 48 % 4510 173-88 b) Exceeding 36 % 4610 270-60 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : a) Not exceeding 47 % 4710 204-65 b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : (aa) Cheddar cheeses, made from unpasteurized milk , of a minimum fat content of 50 % by weight , in the dry matter, matured for at least nine months ( 2) : ( 11 ) Whole cheeses (4) of a free-at-frontier value (5) of not less than 247-62 ECU per 100 kg net weight (8) 4840 213-42 (") 6 . 4 . 81 Official Journal of the European Communities No L 93/7 CCT heading Description Code Import levy No 04.04 (22) Other, of a net weight : (cont 'd) (aaa) Of not less than 500 g and of a free-at-frontier value of not less than 265-76 ECU per 100 kg net weight (8) 4850 213-42 (") (bbb) Of less than 500 g (6) and of a free-at-frontier value of not less than 277-85 ECU per 100 kg net weight (8) 4860 213-42 (") (bb) Whole Cheddar cheeses (4) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value (5) of not less than 241-58 ECU per 100 kg net weight (2)(8) 4870 213-42 (") (cc) Cheddar for processing (*) of a free-at-frontier value ( 5) of not less than 217-40 ECU per 100 kg net weight (2)(8) 4880 213-42 (") (dd) Other 4890 213-42 2. Tilsit and ButterkÃ ¤se, of a fat content, by weight, in the dry matter (2) : aa) Not exceeding 48 % 4922 189-58 H bb) Exceeding 48 % 5022 189-58 H 3 . Kashkaval (2) 5030 189-58 C 7) 4 . Cheese of sheep's milk or buffalo milk , in containers contain ­ ing brine, or in sheepskin or goatskin bottles (2) 5060 189-58 H 5. Other : (aa) For processing f) of a free-at-frontier value ( s) of not less than 217-40 ECU per 100 kg net weight (2)(8) 5130 189-58 (") (bb) Other 5140 189-58 c) Exceeding 72 % : 1 . In immediate packings of a net capacity not exceeding 500 g 5210 142-19 2 . Other 5250 286-30 II . Other : a) Grated or powdered 5310 204-65 b) Other 5410 286-30 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : A. Lactose and lactose syrup : II . Other (than those containing, in the dry state , 99 % or more by weight of the pure product) ( l8) 5500 36-59 21.07 F. Flavoured or coloured sugar syrups : I. Lactose syrup 5600 36-59 No L 93/8 Official Journal of the European Communities 6 . 4 . 81 CCT heading No Description Code Import levy 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch, glucose or glucose syrup falling within sub ­ headings 17.02 B and 21.07 F II , or milk products ( l0) : I. Containing starch or glucose or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : 1 . ... 2. ... 3 . Containing not less than 50 % but not more than 75 % by weight of milk products 5700 57-36 4 . Containing not less than 75 % by weight of milk products 5800 74-21 b) Containing more than 10 % but not more than 30 % by weight of starch : 1 . ... 2. ... 3 . Containing not less than 50 % by weight of milk products 5900 69-36 c) Exceeding 30 % : 1 . ... 2 . ... 3 . Containing 50 % or more by weight of milk products 6000 56-87 II . Containing no starch, glucose or glucose syrup, but containing milk products 6100 74-21 6. 4. 81 Official Journal of the European Communities No L 93/9 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic and toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) (a) 'Whole cheeses' means whole cheeses of the conventional flat cylindrical shape having the following net weights :  Emmentaler : not less than 60 kg but not more than 130 kg inclusive,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg inclusive,  Bergkase : not less than 20 kg but not more than 60 kg inclusive,  Appenzell : not less than 6 kg but not more than 8 kg inclusive,  Vacherin fribourgeois : not less than 6 kg but not more than 1 0 kg inclusive,  Tete de moine : not less than 0-700 kg but not more than 4 kg inclusive . (b) 'Whole Cheddar cheeses' means :  whole cheeses of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg,  cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more. (*) 'Free-at-frontier value' means : the free-at-frontier price or fob price in the country of exportation, plus a fixed amount to be determined in respect of the customs territory of the Community . (') This tariff subheading number shall be taken to apply only to goods, the packings of which bear at least the following particu ­ lars :  the name of the cheese,  the fat content by weight referred to dry matter,  the packer responsible ,  the country of origin of the cheese . Q For the purposes of this subheading, the expression 'put up for retail sale shall be taken to apply to cheese put up in imme ­ diate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. (8) The value limits are adjusted automatically in line with the factors determining the price of Cheddar in the Community. This adjustment consists of an increase or reduction equal to any increase or reduction in the threshold price for Cheddar in the Community by 100 kg net weight. (9) The relevant Community provisions are applied to ensure that it is used for that particular purpose. ( 10) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I. (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7 -25 ECU ; and c) 042 ECU. ( 12) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 0-42 ECU. 0 3) The levy is limited to 9-07 ECU per 100 kg net weight. (14) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . ( ,s) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regula ­ tion (EEC) No 1054/68 as amended). ( 16) The levy is limited to 99-51 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regula ­ tion (EEC) No 1054/68 as amended). ( 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). (") Lactose and lactose syrup falling within subheading 1 7.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12 09 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwithstanding general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).